       Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 1 of 26 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

-------------------------------------------------------x
                                                      :    Case No.
MANHATTAN VENTURE                                     :
HOLDINGS LLC,                                         :
                                                      :    COMPLAINT
                                    Plaintiff,        :
                                                      :
         -against-                                    :
                                                      :
G SQUARED ASCEND I INC.,                              :    Jury Trial Demanded
                                                      :
                                    Defendants. :
                                                      :
-------------------------------------------------------x

        Plaintiff Manhattan Venture Holdings LLC (“MVH,” “Plaintiff,” or “Manhattan Venture

Partners”), by and through its attorneys, Carmel, Milazzo & Feil LLP, alleges for its Complaint

against Defendant G Squared Ascend I Inc. (“G Squared” or “Defendant”) as follows:

                                       NATURE OF THE ACTION

        1.       This is an action arising from Defendant’s willful infringement of Plaintiff’s

trademark. Plaintiff (together with its affiliates) is in the business of providing investment advisory

and brokerage services to various funds. One of the signature lines of Plaintiff’s business is the

design and implementation of strategies to invest in late-stage venture-backed companies through

stock purchased privately from existing shareholders. Such transactions are known as secondary

purchases, to distinguish them from primary purchases, which entails the purchase of newly issued

securities offered by a corporate issuer. Plaintiff is the owner of the federally registered trademark

“SECONDARY AS A SERVICE®”, which Plaintiff has used to advertise and promote Plaintiff’s

business and brand (the “MVP Brand”).
      Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 2 of 26 PageID #:2




       2.      Incredibly, G Squared, whose underlying principals and affiliates are direct

competitors of Plaintiff, in a blatant attempt to trade on the goodwill associated with Plaintiff’s

trademark and MVP Brand, used the marks “SECONDARIES-AS-A-SERVICE” and

“SECONDARIES AS A-SERVICE” describing Defendant’s services relating to the design and

implementation of secondary offerings strategies.

       3.      Defendants went as far as mendaciously claiming the ownership of such infringing

marks in the offering materials for Defendant’s initial public offering.

       4.      UBS Securities LLC (“UBS”) acted as the underwriter in connection with said

offering, and, on behalf of G Squared, used materials with G Squared’s infringing mark to advertise

and solicit UBS’ customers and the general public to purchase G Squared’s securities. As alleged

below, G Squared’s use of its marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES

AS A-SERVICE” infringed upon Plaintiff’s trademark in violation of federal and state law.

       5.      Despite receiving notice that G Squared’s marks infringed on Plaintiff’s trademark,

Defendant continues to use the infringing “SECONDARIES-AS-A-SERVICE” mark.

       6.      Based upon Defendant’s unlawful conduct as alleged below, Plaintiff asserts claims

for federal trademark infringement, unfair competition, and false endorsement and association

under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), violation of the Illinois

Uniform Deceptive Trade Practices Act; violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act; and unfair competition under Illinois common law, and is entitled to both

monetary damages and injunctive relief to enjoin Defendants’ continued infringement of Plaintiff’s

trademark.




                                                -2-
       Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 3 of 26 PageID #:3




                                             THE PARTIES

        7.      Plaintiff Manhattan Venture Holdings LLC (“Plaintiff”, “MVH” or “Manhattan

Venture Partners”) is a limited liability company organized and existing pursuant to the laws of

the State of Delaware, with its principal place of business located at 152 Madison Avenue, 7th

Floor, New York, New York.

        8.      Upon information and belief, Defendant G Squared Ascend I Inc. (“G Squared” or

“Defendant”) is a corporation organized and existing pursuant to the laws of the Cayman Islands,

with its principal place of business located at 205 N. Michigan Avenue, Suite 3770, Chicago,

Illinois.

                                   JURISDICTION AND VENUE

        9.      This Court has subject matter over this action pursuant to 28 U.S.C. §§ 1331 and

1338 in that Plaintiff’s claims are predicated upon the Lanham Trademark Act of 1946 (the

“Lanham Act”), 15 U.S.C. §§ 1051, et seq.

        10.     In addition, this is an action in which the Plaintiff and Defendant are citizens of

different states and the amount in controversy, exclusive of interest and costs, exceeds $75,000.00,

with subject matter jurisdiction being conferred on this Court under 28 U.S.C. § 1332.

        11.     This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. 1367(a) because the state law claims are so related to the federal claims that they form part

of the same case or controversy and derive from the same nucleus of operative facts.

        12.      This Court has personal jurisdiction over Defendant because Defendant is in the

State of Illinois and in this judicial district.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this District.



                                                   -3-
      Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 4 of 26 PageID #:4




                             FACTS COMMON TO ALL CLAIMS

Background

       14. Plaintiff is a holding company that owns the intellectual property of and controls a

group of operating entities doing business as Manhattan Venture Partners. Plaintiff provides

investment advisory and brokerage services to various businesses including funds. One of the

signature lines of Plaintiff’s business is the design and implementation of investment strategies to

invest in late-stage venture-backed companies through stock purchased privately from existing

shareholders, i.e., structuring and conducting the secondary market offerings. These securities

purchased on the secondary market are then owned and held by the funds until there is an initial

public offering of such stock, or an acquisition or other liquidation event, when such stock can be

sold by the funds. Additionally, Manhattan Venture Partners’ team structures programmatic

liquidity solutions in collaboration with issuers of securities and otherwise assists issuers to avoid

premature initial public offerings or acquisitions.

       15.     Upon information and belief, G Squared engages in the same or substantially

similar business, and is a direct competitor of Manhattan Partner Ventures.

Plaintiff Registers the Trademark SECONDARY AS A SERVICE

       16.     Given the unique nature of the equity capital investment services and investment

products provided by Manhattan Partner Ventures, Manhattan Venture Partners coined the phrase

“SECONDARY AS A SERVICE®”, to create a strong brand identity in the marketplace. Plaintiffs

began using the mark SECONDARY AS A SERVICE® on its website and in advertisements of

its services in July 2015.

       17.     In April 2016, Plaintiff applied to the United States Patent and Trademark Office

(“USPTO”) to grant it exclusive ownership of the federally registered word mark SECONDARY



                                                -4-
      Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 5 of 26 PageID #:5




AS A SERVICE® for a variety of capital market investment and financial investment brokerage

services performed by Manhattan Venture Partners. The application was granted by the USPTO,

and Plaintiff’s word mark SECONDARY AS A SERVICE® was registered on April 11, 2017

(U.S. Trademark Registration No. 5,179,543). A copy of the certificate of registration is annexed

hereto as Exhibit A.

       18.     The federal registration granted Plaintiff with the exclusive right to use the phrase

SECONDARY AS A SERVICE® in connection with the following services:

       CLASS 36: Capital investment; Capital investment consulting; Capital investment
       services; Equity capital investment; Fund investment consultation; Funds
       investment; Providing venture capital, development capital, private equity, and
       investment funding; Venture capital advisory services; Venture capital financing;
       Venture capital fund management; Venture capital funding services to emerging
       and start-up companies; Venture capital services, namely, providing financing to
       emerging and start-up companies; Financial investment brokerage services,
       namely, secondary stock sale services and private stock sale services performed for
       others; Financial consulting in the field of company liquidity programs, namely,
       brokering private tender offer and private liquidity transactions for others.


       19.     MVH and its subsidiaries and affiliates have been using the SECONDARY AS A

SERVICE® trademark (the “Trademark”) in the United States for more than five years, regularly

communicating it to its customers and prominently and consistently featuring it among its lines of

services.

       20.     As a result of Plaintiff’s continuous use of the inherently distinctive SECONDARY

AS A SERVICE® trademark and the commercial success of its investment services under this

mark, Plaintiff has achieved substantial goodwill in the Trademark. The financial industry, and

more specifically the private equity investment community, has come to favorably know,

recognize and identify such services bearing the Trademark as services of Plaintiff.




                                               -5-
      Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 6 of 26 PageID #:6




       21.     The trademark has come to represent the valuable goodwill and reputation of

Plaintiff as a provider of investment services. As a result, the financial industry, and more

specifically the private investment community, has come to know that investment services

marketed and/or provided under the Trademark are exclusively associated with Plaintiff.

       22.     Further, Plaintiff owns a domain name www.secondariesasaservice.com that

redirects Manhattan Venture Partners’ clients and prospective clients to its main website.

       23.     During this time, the Trademark remained uncontested.

       24.     The Trademark has become associated with Manhattan Venture Partners and the

MVP Brand, and has become one of the most successful and renowned brands of Manhattan

Venture Partners.

Defendants’ Infringement of the Trademark

       25.     In or about early February 2021, Plaintiff learned that Defendants were infringing

on the Trademark.

       26.     Specifically, Defendants violated Plaintiff’s rights in the Trademark in connection

with the promotion of G Squared’s business in an initial underwritten public offering of G

Squared’s securities. The registration statement and the preliminary prospectus associated with

such offering were filed with the United States Securities and Exchange Commission (the “SEC”)

on January 28, 2021 (the “Registration Statement”) and became effective on February 4, 2021.

This offer of securities was underwritten by UBS. A copy of the relevant portion of the Registration

Statement on Form S-1/A is annexed hereto as Exhibit B.

       27.     In its preliminary prospectus filed with the Registration Statement, G Squared used

the phrases “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE” as

marks in the description and designation of its advertised signature strategies and lines of


                                               -6-
      Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 7 of 26 PageID #:7




businesses in connection with strategic management of portfolio funds by G Squared. For instance,

the prospectus provides as follows:

              Secondary Direct Investments: The G Squared team works
              alongside portfolio company C-suites and board members to create
              ongoing liquidity programs as the company’s Right of First Refusal
              (RoFR) partner. G Squared refers to this investment strategy as their
              proprietary SaaS; Secondaries-as-a-Service, G Squared has
              deployed this Secondaries-as-a-Service strategy into a majority of
              their positions across their funds. This unique strategy enables
              strong rapport with portfolio company management teams and
              fosters longstanding relationships that persist well into the typical
              portfolio company’s public market debut. Our sponsor’s
              Secondaries-as-a Service provides portfolio company management
              teams and boards with (i) the ongoing absorption of secondary
              transactions identified by management that relieves the pressure of
              today’s elongated private company life cycle, (ii) cap table /
              valuation management advisory, (iii) the enablement of employee
              options and shareholder financing programs and (iv) the creation of
              liquidity for other managers invested who hold shares in a vehicle
              that have exhausted the related fund’s life. This contributes to the
              greater than 70% of shares in current active funds sourced through
              secondary transactions. Historically, this activity has supported
              portfolio companies to stay private longer. We view the G Squared
              Ascend strategy as an “Exit-as-a-Service” enhancement to our
              sponsor’s core Secondaries-as-a-Service expertise. This strategy is
              being deployed as an increasing number of our portfolio companies
              appear ripe for public markets. G Squared views this overall
              Secondaries-as-a-Service approach as an important core
              competency of the organization that should serve to enhance our
              Company’s likelihood of completing a successful merger.
              Additionally, our sponsor’s experience in structuring transactions in
              the private market should translate to flexibility around reaching a
              successful deal…. (Emphases added)
              Our distinctive Secondaries as a Service model builds long-lasting
              rapport with company management teams. Core fund positions are
              typically built over dozens of transactions, while assisting
              companies with the management of their cap tables. (Emphases
              added)


       28.    To trade on the goodwill associated with the Trademark and the MVP Brand, G

Squared prominently used the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES


                                              -7-
       Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 8 of 26 PageID #:8




AS A SERVICE”, which merely changes the word “secondary” of the Trademark to its plural form,

and is essentially identical to “SECONDARY AS A SERVICE” trademark.

         29.     The marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A

SERVICE” were used in association with services connected with “provid[ing] growth capital to

companies and also satisfy[ing] the liquidity needs of early-stage investors and employees seeking

to monetize or partially monetize their shares in these highly regarded growth-stage businesses,”

i.e., services identical to Plaintiff’s services.

         30.     Upon information and belief, UBS marketed G Squared’s securities to UBS’s

customers and the public using the infringing mark through the Prospectus and other marketing

materials in private and public offerings of G Squared’s securities.

         31.     G Squared’s use of the marks “SECONDARIES-AS-A-SERVICE” and

“SECONDARIES AS A SERVICE” in the Prospectus creates the false impression that G Squared’s

goods and services originate from G Squared, not from Plaintiff, that the marks used are

“proprietary” marks of G Squared, or that the marks in question are somehow connected or

associated with Plaintiff’s services and financial products, so as to deceive customers or to cause

confusion or mistake as to the origin or affiliation of the actual originator of goods and services.

         32.     The attempted association of the Trademark with G Squared’s goods and services

is likely to blur the distinctive character and tarnish the reputation of Plaintiff and the MVP Brand.

         33.     On February 8, 2021, Plaintiffs notified G Squared and UBS that their use of the

marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE” infringed

upon the Trademark, and demanded that they immediately cease and desist from using same.

Despite the foregoing, G Squared has refused to cease and desist from using the mark

“SECONDARIES-AS-A-SERVICE”.



                                                    -8-
       Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 9 of 26 PageID #:9




        34.      Not only has G Squared failed to cease and desist from the illegal use of Plaintiff’s

trademark, G Squared apparently proceeded with the closing of G Squared public and private

offerings using materials that prominently featured said infringing marks, ignoring Plaintiff’s cease

and desist letter received by Defendants on February 8, 2021.

        35.      On February 8, 2021, approximately at 5:17 pm, G Squared filed the Prospectus

(which improperly included the infringing mark) under Rule 424(b)(4) with the SEC. Further, G

Squared filed its Current Report on Form 8-K filed with the SEC on February 17, 2021, stating that

“[o]n February 9, 2021, G Squared Ascend I Inc. (the “Company”) consummated an initial public

offering… together with certain of the proceeds from the Private Placement, $345,000,000…”

        36.      Based upon the foregoing, Defendant’s infringement was willful and in bad faith.

Plaintiff Has Suffered Significant Harm

        37.      G Squared’s unauthorized use of the Trademark has directly caused Plaintiff harm

in the loss of exclusive rights to use and control the Trademark.

        38.      Use of an identical or confusingly similar mark within the same investment

community is likely to cause confusion.

        39.      G Squared’s unauthorized use has also caused Plaintiff harm in the form of

confusion among consumers as to the origin and authenticity of Plaintiff’s services and investment

products and will cause additional irreparable harm in the form of usurpation of future business

opportunities.

        40.      Upon information and belief, Defendant’s use of the Trademark has impaired the

ability of business customers to identify accurately the source of Manhattan Venture Partners’

business. Customers familiar with Plaintiff’s services would likely assume incorrectly that the

services provided by Defendant originated with Plaintiff, that Plaintiff is responsible for services

                                                 -9-
     Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 10 of 26 PageID #:10




provided by Defendant, that there is some type of affiliation, connection, or association among the

parties, or that Plaintiff has sponsored, endorsed, or approved of Defendant’s services.

        41.     Defendant’s use of the infringing marks through advertisements and solicitations

made through public and private offerings improperly trade off the goodwill Plaintiff has

established in the SECONDARY AS A SERVICE® mark including the use of Plaintiff’s goodwill

to attract investors who are interested in secondary markets in private equity.

        42.     Defendant, by its acts complained of herein, has infringed Plaintiff's trade name,

trademark, and service mark rights in and to the Trademark; diluted the unique commercial

impression of MVP Brand; unfairly competed with Plaintiff in the marketplace, and otherwise

improperly used the reputation and goodwill of Plaintiff to promote their competing services which

do not originate from, and which are not affiliated, connected or associated with, or sponsored,

endorsed or approved by, Plaintiff.

        43.     As a result of Defendant’s conduct, Plaintiff has and will continue to suffer

irreparable harm, for which Plaintiff has no adequate remedy at law.

                                FIRST CLAIM FOR RELIEF
                       (Federal Trademark Infringement-15 U.S.C. § 1114)

         44.    Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

         45.    Plaintiff registration of the Trademark SECONDARY AS A SERVICE® on the

principal register of the USPTO constitutes prima facie evidence of the validity of the Trademark,

and proof of Plaintiff’s ownership and exclusive right to use the Trademark in connection with its

services.

         46.    The registration also provides G Squared with notice of Plaintiff’s exclusive rights

to the Trademark.

                                               - 10 -
     Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 11 of 26 PageID #:11




         47.   The Trademark has acquired substantial goodwill which has now been damaged by

Defendants’ use of the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A

SERVICE”.

         48.   G     Squared    used    the     marks      “SECONDARIES-AS-A-SERVICE”               and

“SECONDARIES AS A SERVICE” in commerce by using the same in connection with the

description of G Squared’s services and strategies substantially similar to Plaintiff’s financial

advisory services and products and the solicitations for the purchase of securities in G Squared’s

initial public offering and private offering.

         49.   Defendant       used    the      marks      “SECONDARIES-AS-A-SERVICE”               and

“SECONDARIES AS A SERVICE” with the knowledge that the same infringed upon the

Trademark.

         50.   G Squared’s aforementioned conduct created the false and misleading impression

that Defendant is sanctioned or authorized by Plaintiff to use the Trademark to advertise, promote,

solicit, and sell its securities, services, and/or investment-related products.

         51.   G Squared engaged in the aforementioned conduct with the intent to confuse and

mislead the public into believing that G Squared, and the services and products it advertised are

affiliated with Plaintiff, or that G Squared is the true source of the Trademark, when it is not.

         52.   G Squared’s use of the Trademark is, and at all times was, without the consent of

Plaintiff.

         53.   G Squared’s use of the Trademark has resulted in G Squared unfairly realizing

benefits from Plaintiff’s advertisement and promotion of the Trademark, and unjustly exploiting

and usurping Plaintiffs’ exclusive right to the Trademark.




                                                  - 11 -
     Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 12 of 26 PageID #:12




          54.   By reason of the foregoing, G Squared is liable to Plaintiff for: (a) an amount

 representing three (3) times the amount of damages suffered by Plaintiff or Defendant’s illicit

 profits; and (b) Plaintiff’s reasonable attorneys’ fees.

          55.   Additionally, Plaintiff is entitled to a preliminary and permanent injunction

 restraining and enjoining G Squared from continuing to infringe upon the Trademark.

                                 SECOND CLAIM FOR RELIEF
                          (Federal Unfair Competition – 15 U.S.C. § 1125)
         56.    Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

         57.    G Squared’s actions and conduct as alleged above constitute use in commerce of a

word, term, or device and false designation of origin that is likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of G Squared with Manhattan

Partner Ventures, or as to the origin, sponsorship or approval of G Squared’s goods and services in

violation of 15 U.S.C. 1125(a).

         58.    By reason of the foregoing, G Squared is liable to Plaintiff for: (a) an amount

representing three (3) times the amount of damages suffered by Plaintiff or G Squared’s illicit

profits; and (b) Plaintiff’s reasonable attorneys’ fees.

         59.    Additionally, G Squared has caused irreparable harm, damage, and injury to

Plaintiff. Accordingly, Plaintiff is entitled to a preliminary and permanent injunction restraining

and enjoining G Squared from continuing to infringe upon the Trademark.

                                  THIRD CLAIM FOR RELIEF
                   (Violation of Illinois Uniform Deceptive Trade Practices Act)
         60.    Plaintiff repeats and realleges each and every allegation contained in the above

 paragraphs as if set forth fully herein.



                                                 - 12 -
     Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 13 of 26 PageID #:13




       61.     As alleged above, through Plaintiff’s use and advertising of the Trademark, the

Trademark has become associated with Manhattan Venture Partners.

       62.     Plaintiff hereby alleges a deceptive trade practice violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS §510/1, et seq.

       63.     The Illinois Uniform Deceptive Trade Practices Act, 815 ILCS §510/1, et seq.,

provides that a person engages in deceptive trade practices when, inter alia, he “passes off goods

or services as those of another;...causes likelihood of confusion or of misunderstanding as to

affiliation, connection or association with or certification by another;... [or] represents that goods

or services have sponsorship, approval, characteristics...that they do not have...” regardless of

whether or not there is “competition between the parties or actual confusion or misunderstanding.”

815 ILCS §510/2.

       64.     Defendant’s unauthorized use of the marks identical to the Trademark, or

approximations or simulations thereof, trades on the business reputation and goodwill of Plaintiff

with the intention of deceiving the public into believing that Defendant is affiliated, connected or

associated with Plaintiff in violation of the Illinois Uniform Deceptive Trade Practices Act, 815

ILCS §510/1-7.

       65.     Plaintiff has been and is being damaged by such violation and has no adequate

remedy at law. Defendant’s unlawful and willful conduct will continue to damage Plaintiff unless

enjoined by this Court.

       66.     Based on Defendant’s previous and continuing knowledge of Plaintiffs federally-

registered mark and receipt of Plaintiff’s cease and desist letter, and continued activities,

Defendant’s violation of the Illinois Uniform Deceptive Trade Practices Act is willful.




                                                - 13 -
    Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 14 of 26 PageID #:14




                                   FOURTH CLAIM FOR RELIEF
          (Violation of Illinois Consumer Fraud and Deceptive Business Practices Act)

       67.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

       68.     Plaintiff hereby alleges a deceptive trade practice violation of the Illinois Consumer

Fraud and Deceptive Business Practices Act, 815 ILCS §505/1, et seq.

       69.     Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS §505/1,

et seq., makes “the use or employment of any deception[,] fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material fact,... or the use

or employment of any practice described in Section 2 of the ‘Uniform Deceptive Trade Practices

Act’...in the conduct of any trade or commerce” unlawful, regardless of whether “any person has

in fact been misled, deceived or damaged thereby.” 815 ILCS §505/2.

       70.     Defendant's continuing unauthorized use of the marks identical to the Trademark,

or approximations or simulations thereof, so as to mislead and deceive the public by suggesting an

association, connection, or affiliation of Defendant with Plaintiff is an unfair method of

competition and a deceptive act or practice in violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS §505/1-12.

       71.     Plaintiff has been damaged by such violation and has no adequate remedy at law.

Defendant’s unlawful conduct will continue to damage Plaintiff unless enjoined by this Court.

       72.     Based on Defendant’s previous and continuing knowledge of Plaintiffs federally-

registered mark and receipt of Plaintiff’s cease and desist letter, and continued activities,

Defendant’s violation of the Illinois Uniform Deceptive Trade Practices Act is willful.




                                               - 14 -
    Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 15 of 26 PageID #:15




                                FIFTH CLAIM FOR RELIEF
                             (Common Law Trademark Infringement)
       73.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

       74.     G Squared’s conduct as alleged above constitutes an infringement of Plaintiff’s

common law trademark rights under Illinois law.

       75.     As a result of the foregoing, Plaintiff has suffered irreparable damage and harm,

and is entitled to a judgment for monetary damages in an amount to be determined at trial, together

with preliminary and permanent injunctive relief, enjoining G Squared from using the Trademark

(and the marks “SECONDARIES-AS-A-SERVICE” and “SECONDARIES AS A SERVICE”) in

any manner.

                                  SIXTH CLAIM FOR RELIEF
                                (Common Law Unfair Competition)
       76.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs as if set forth fully herein.

       77.     As alleged above, G Squared’s conduct and use of the phrases “SECONDARIES-

AS-A-SERVICE” and SECONDARIES AS A SERVICE” in the Registration statement and

prospectuses and in advertising G Squared’s services and products are likely to cause confusion

with the Trademark as to the source thereof, and as to whether there is an affiliated with Plaintiff.

       78.     G Squared’s unauthorized use and infringement of the Trademark has resulted in

an unfair benefit to G Squared from Plaintiff’s advertising and promotion of the Trademark, and

from the goodwill associated therewith.

       79.     As a result of the foregoing, Plaintiff has suffered irreparable damages and injury.

Accordingly, Plaintiff is entitled to preliminary and permanent injunctive relief enjoining G



                                               - 15 -
   Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 16 of 26 PageID #:16




Squared from using the Trademark (or the marks “SECONDARIES-AS-A-SERVICE” and

“SECONDARIES AS A SERVICE”) in any manner.

     WHEREFORE, Plaintiff respectfully requests that this Court:

     (a)    On the First Claim for Relief, in favor of Plaintiff, and against Defendant (i) in an

     amount representing three (3) times the amount of damages suffered by Plaintiff or

     Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting a

     preliminary and permanent injunction restraining and enjoining G Squared from continuing

     to infringe upon the Trademark and damaging Plaintiff’s goodwill or otherwise competing

     unfairly with Plaintiff or any of their authorized licensees in any manner;

     (b)    On the Second Claim for Relief, in favor of Plaintiff, and against Defendant (i) in

     an amount representing three (3) times the amount of damages suffered by Plaintiff or

     Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

     preliminary and permanent injunction restraining and enjoining G Squared, their officers,

     directors, agents, representatives, successors or assigns, and all persons acting in concert

     or in participation with any of them from continuing to infringe upon the Trademark and

     damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

     authorized licensees in any manner;

     (c)    On the Third Claim for Relief, in favor of Plaintiff, and against Defendant, pursuant

     to 815 ILCS 510/2 (i) in an amount representing damages suffered by Plaintiff or

     Defendants’ illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

     preliminary and permanent injunction restraining and enjoining G Squared, their officers,

     directors, agents, representatives, successors or assigns, and all persons acting in concert

     or in participation with any of them from continuing to infringe upon the Trademark and



                                              - 16 -
Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 17 of 26 PageID #:17




  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (d)    On the Fourth Claim for Relief, in favor of Plaintiff, and against Defendant (i) in

  an amount representing the amount of damages suffered by Plaintiff or Defendants’ illicit

  profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting preliminary and

  permanent injunction restraining and enjoining G Squared, their officers, directors, agents,

  representatives, successors or assigns, and all persons acting in concert or in participation

  with any of them from continuing to infringe upon the Trademark and damaging Plaintiff’s

  goodwill or otherwise competing unfairly with Plaintiff or any of their authorized licensees

  in any manner;

  (e)    On the Fifth Claim for Relief, in favor of Plaintiff, and against Defendant (i) in an

  amount representing three (3) times the amount of damages suffered by Plaintiff or

  Defendant’s illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining G Squared, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert

  or in participation with any of them from continuing to infringe upon the Trademark and

  damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

  authorized licensees in any manner;

  (f)    On the Sixth Claim for Relief, in favor of Plaintiff, and against Defendant (i) in an

  amount representing three (3) times the amount of damages suffered by Plaintiff or

  Defendant’s illicit profits; and (ii) Plaintiff’s reasonable attorneys’ fees; and (b) granting

  preliminary and permanent injunction restraining and enjoining G Squared, their officers,

  directors, agents, representatives, successors or assigns, and all persons acting in concert



                                          - 17 -
    Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 18 of 26 PageID #:18




        or in participation with any of them from continuing to infringe upon the Trademark and

        damaging Plaintiff’s goodwill or otherwise competing unfairly with Plaintiff or any of their

        authorized licensees in any manner;

        (g)     Pursuant to 15 U.S.C. § 1116, directing Defendant to account to Plaintiff for the

        profits obtained through the unlawful activities alleged herein and unjust enrichment

        obtained through the unauthorized use of Plaintiff’s Trademark;

        (h)     Awarding Plaintiff punitive damages pursuant to Illinois common law on account

        of Defendant’s gross, wanton, willful, and malicious conduct;

        (i)     For its costs and disbursement, including its reasonable attorneys’ fees;

        (j)     For such other and further relief as the Court deems just, equitable, and proper.

                                  DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury on all issues so triable.




                                                 - 18 -
    Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 19 of 26 PageID #:19




Dated: Skokie, Illinois
       March 4, 2021
                                      LAW OFFICE OF JOHN F. STIMSON LTD,


                                      By: /s/ John F. Stimson
                                              John F. Stimson, Esq.
                                      9933 Lawlor Avenue, #312
                                      Skokie, Illinois 60077
                                      (847) 676-1000 (tel.)
                                      (877) 877-0886 (fax)
                                      john@stimson-law.com

                                      CARMEL, MILAZZO & FEIL LLP
                                      Christopher P. Milazzo
                                      55 West 39th Street, 18th Floor
                                      New York, New York 10018
                                      (212) 658-0458 (tel.)
                                      (646) 838-1314 (fax)
                                      cmilazzo@cmfllp.com


                                      Attorneys for Plaintiff




                                       - 19 -
Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 20 of 26 PageID #:20




                               EXHIBIT A
        Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 21 of 26 PageID #:21




Reg. No. 5,179,543          Manhattan Venture Holdings (DELAWARE LIMITED LIABILITY COMPANY)
                            14th Fl
Registered Apr. 11, 2017    5 Penn Plaza
                            New York, NY 10001
Int. Cl.: 36                CLASS 36: Capital investment; Capital investment consulting; Capital investment services;
                            Equity capital investment; Fund investment consultation; Funds investment; Providing
Service Mark                venture capital, development capital, private equity and investment funding; Venture capital
                            advisory services; Venture capital financing; Venture capital fund management; Venture
Principal Register          capital funding services to emerging and start-up companies; Venture capital services,
                            namely, providing financing to emerging and start-up companies; Financial investment
                            brokerage services, namely, secondary stock sale services and private stock sale services
                            performed for others; Financial consulting in the field of company liquidity programs,
                            namely, brokering private tender offer and private liquidity transactions for others

                            FIRST USE 7-14-2015; IN COMMERCE 7-14-2015

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-011,058, FILED 04-22-2016
                            VALERIYA SHERMAN, EXAMINING ATTORNEY
    Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 22 of 26 PageID #:22



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5179543
Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 23 of 26 PageID #:23




                               EXHIBIT B
TABLE OF CONTENTS

                        Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 24 of 26 PageID #:24

                    short window. As VC backed companies have continued to stay private longer, the number of businesses with a
                    valuation of over $1 billion has dramatically accelerated. The typical private company lifecycle has elongated
                    from just a few years from idea to IPO to ~14 years in 2018, according to the Kauffman Fellows. According to
                    CB Insights, as of January 2021, there were 518 private company Unicorns with a cumulative valuation of
                    $1.6 trillion.
                    Against this backdrop, G Squared built a business that provides growth capital to companies and also satisfies the
                    liquidity needs of early-stage investors and employees seeking to monetize or partially monetize their shares in
                    these highly regarded growth-stage businesses. G Squared’s status as an RIA, allows it to purchase both primary
                    and secondary direct shares. Many traditional VC firms operate under the Venture Capital Exemption Act which
                    restricts their weighting of capital allocation into secondary transactions. These traditional VCs must deploy over
                    80% of their funds directly into primary rounds. G Squared’s flexibility in building positions in companies has
                    created a structuring expertise that includes a variety of securities. We believe this proven ability to tailor
                    liquidity solutions to the specific needs of a target company will be an attractive element of our value proposition
                    to potential business combination targets. The areas of historical investment focus for G Squared include the
                    following:
                    ➤   Secondary Direct Investments: The G Squared team works alongside portfolio company C-suites and board
                        members to create ongoing liquidity programs as the company’s Right of First Refusal (RoFR) partner. G
                        Squared refers to this investment strategy as their proprietary SaaS; Secondaries-as-a-Service. G Squared has
                        deployed this Secondaries-as-a-Service strategy into a majority of their positions across their funds. This
                        unique strategy enables strong rapport with portfolio company management teams and fosters longstanding
                        relationships that persist well into the typical portfolio company’s public market debut. Our sponsor’s
                        Secondaries-as-a Service provides portfolio company management teams and boards with (i) the ongoing
                        absorption of secondary transactions identified by management that relieves the pressure of today’s elongated
                        private company life cycle, (ii) cap table / valuation management advisory, (iii) the enablement of employee
                        options and shareholder financing programs and (iv) the creation of liquidity for other managers invested who
                        hold shares in a vehicle that have exhausted the related fund’s life. This contributes to the greater than 70% of
                        shares in current active funds sourced through secondary transactions. Historically, this activity has supported
                        portfolio companies to stay private longer. We view the G Squared Ascend strategy as an “Exit-as-a-Service”
                        enhancement to our sponsor’s core Secondaries-as-a-Service expertise. This strategy is being deployed as an
                        increasing number of our portfolio companies appear ripe for public markets. G Squared views this overall
                        Secondaries-as-a-Service approach as an important core competency of the organization that should serve to
                        enhance our Company’s likelihood of completing a successful merger. Additionally, our sponsor’s experience
                        in structuring transactions in the private market should translate to flexibility around reaching a successful
                        deal.
                    ➤   Primary Direct Investments: Primary direct investments will typically consist of equity (preferred or common
                        stock) or convertible debt and can include multiple structuring mechanisms to enhance return profile or protect
                        against investment losses.
                    ➤   Employee Tenders: G Squared has led a substantial number of employee tenders for portfolio companies in
                        previous flagship funds that often relieve employee retention concerns by providing needed liquidity. This
                        expertise may be of value in an acquisition that includes a secondary component for the target business.
                    Our sponsor has developed an extensive global network of venture GP peers and growth-stage management
                    teams. Further, G Squared has created a niche in the growth venture capital ecosystem by becoming a trusted
                    liquidity solution provider to:
                    ➤
TABLE OF CONTENTS

                       Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 25 of 26 PageID #:25

                    OUR MISSION AND CRITERIA
                    G Squared Ascend will build on our sponsor’s vision to provide current and future investors greater access to
                    leading growth companies through a systemic strategy we call “ASCEND”. The ASCEND strategy will provide
                    the growth ecosystem an “Exit-as-a-Service” capability to augment G Squared’s existing Secondaries-as-a-
                    Service proficiency. ASCEND will further provide growth companies and their investors a favorable alternative
                    to the conventional IPO and M&A exit paths. G Squared’s ASCEND strategy will provide the Company with an
                    ideal partner to facilitate a public listing.
                    The combination of our sponsor and our structure provides the following benefits to our partner companies and
                    investors:

                    A    lignment of Interests—The Company serves as a natural extension of the service we provide our portfolio
                    companies as a transitional capital provider. Further, our sponsor investment will sit within private funds
                    managed by G Squared, ensuring that the substantial majority of sponsor economics earned will be shared among
                    our fund investors.

                    S   tructure—G Squared has developed expertise in innovative structuring of private market deal flow in order to
                    facilitate successful, high-returning transactions. This activity includes negotiating RoFR rights, converts, virtual
                    options, employee tenders, forward purchase agreements, IPO ratchets and IPO options.


                    C   apital Raising—G Squared has deployed over $2B since 2011 across several venture funds, managed
                    accounts and co-investments. Our business has over 200 LPs across 26 countries and six continents. Certain
                    members of our management team hold two decades of public equity market experience.

                    E   xit Strategy—An essential component of our investment thesis. Our research team carefully evaluates public
                    market comparable valuation across numerous key metrics and weighs investor psychology in determining
                    ultimate success for our investments as they transition to public markets. A long-tailed growth opportunity that
                    has already achieved meaningful scale and profitability metrics are key underpinnings.

                    N    etwork—G Squared’s transaction-based approach to constructing positions is built on the establishment of
                    comprehensive working relationships with both peer venture capital funds and the management teams of portfolio
                    companies. Our distinctive Secondaries as a Service model builds long-lasting rapport with company
                    management teams. Core fund positions are typically built over dozens of transactions, while assisting companies
                    with the management of their cap tables. These numerous touch points forge important associations while
                    extending our network reach across the growth stage ecosystem.

                    D     omain Expertise—G Squared focuses on certain transformative tech-centric megatrends such as Software-
                    as-a-Service, Online Marketplaces, Mobility 2.0, FinTech, New Age Media, and Sustainability. There is a multi-
                    year growth profile associated with leading businesses in these categories. This core competency enhances our
                    ability to identify a growing business that will resonate well with public market tech investors.
TABLE OF CONTENTS

                         Case: 1:21-cv-01231 Document #: 1 Filed: 03/04/21 Page 26 of 26 PageID #:26
                    Proposed business


                    Fellows. According to CB Insights, as of January 2021, there were 518 private company Unicorns with a
                    cumulative valuation of $1.6 trillion.
                    Against this backdrop, G Squared built a business that provides growth capital to companies and also satisfies the
                    liquidity needs of early-stage investors and employees seeking to monetize or partially monetize their shares in
                    these highly regarded growth-stage businesses. G Squared’s status as an RIA, allows it to purchase both primary
                    and secondary direct shares. Many traditional VC firms operate under the Venture Capital Exemption Act which
                    restricts their weighting of capital allocation into secondary transactions. These traditional VCs must deploy over
                    80% of their funds directly into primary rounds. G Squared’s flexibility in building positions in companies has
                    created a structuring expertise that includes a variety of securities. We believe this proven ability to tailor
                    liquidity solutions to the specific needs of a target company will be an attractive element of our value proposition
                    to potential business combination targets. The areas of historical investment focus for G Squared include the
                    following:
                    ➤   Secondary Direct Investments: The G Squared team works alongside portfolio company C-suites and board
                        members to create ongoing liquidity programs as the company’s Right of First Refusal (RoFR) partner. G
                        Squared refers to this investment strategy as their proprietary SaaS; Secondaries-as-a-Service. G Squared has
                        deployed this Secondaries-as-a-Service strategy into a majority of their positions across their funds. This
                        unique strategy enables strong rapport with portfolio company management teams and fosters longstanding
                        relationships that persist well into the typical portfolio company’s public market debut. Our sponsor’s
                        Secondaries-as-a Service provides portfolio company management teams and boards with (i) the ongoing
                        absorption of secondary transactions identified by management that relieves the pressure of today’s elongated
                        private company life cycle, (ii) cap table / valuation management advisory, (iii) the enablement of employee
                        options and shareholder financing programs and (iv) the creation of liquidity for other managers invested who
                        hold shares in a vehicle that have exhausted the related fund’s life. Historically, this activity has supported
                        portfolio companies to stay private longer. We view the G Squared Ascend strategy as an “Exit-as-a-Service”
                        enhancement to our sponsor’s core Secondaries-as-a-Service expertise. This strategy is being deployed as an
                        increasing number of our portfolio companies appear ripe for public markets. G Squared views this overall
                        Secondaries-as-a-Service approach as an important core competency of the organization that should serve to
                        enhance our Company’s likelihood of completing a successful merger. Additionally, our sponsor’s experience
                        in structuring transactions in the private market should translate to flexibility around reaching a successful
                        deal.
                    ➤   Primary Direct Investments: Primary direct investments will typically consist of equity (preferred or common
                        stock) or convertible debt and can include multiple structuring mechanisms to enhance return profile or protect
                        against investment losses.
                    ➤   Employee Tenders: G Squared has led a substantial number of employee tenders for portfolio companies in
                        previous flagship funds that often relieve employee retention concerns by providing needed liquidity. This
                        expertise may be of value in an acquisition that includes a secondary component for the target business.
                    Our sponsor has developed an extensive global network of venture GP peers and growth-stage management
                    teams. Further, G Squared has created a niche in the growth venture capital ecosystem by becoming a trusted
                    liquidity solution provider to:
                    ➤   Portfolio Companies: Partnering with management teams and boards by providing growth capital in primary
                        rounds, assisting with cap table management by purchasing secondary shares from willing sellers and
                        supporting worker retention with coordinated and structured employee tender transactions.
